Citation Nr: 1725790	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991, and from December 1992 to July 1996.

These matters came to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2015 rating decision, the RO granted entitlement to service connection for insomnia, assigning a 30 percent rating, effective September 12, 2011.  The grant of service connection for insomnia constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In February 2014, prior to certification of the appeal to the Board, the Veteran's attorney withdrew their representation.  38 C.F.R. § 14.631(c).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acquired psychiatric disability

In August 2015, the Veteran underwent a VA examination wherein the examiner diagnosed insomnia, but the examiner found no PTSD or depression.  Thus, the examiner did not provide an etiological opinion, other than to find that his insomnia was due to service.  The Board notes, however, that a current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  The current disability requirement was satisfied at the time he filed his claim for compensation as the medical evidence contained diagnoses of depression and a cognitive disorder not otherwise specified.  06/28/2014 CAPRI at 17; 01/12/2012 VA Examination.  Thus, while at the time of the August 2015 VA examination the examiner found no PTSD or depression, consideration must be given to the prior diagnosis of record, and an opinion must be proffered.  Specifically, the examiner must provide an opinion as to whether the Veteran's previously diagnosed depression and cognitive disorder were due to active service, or due to or aggravated by his now service-connected insomnia.  

Alcohol dependence

VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

Per the March 2015 Board Remand, it was instructed that an examiner should provide an opinion as to whether the Veteran's alcohol abuse was caused or aggravated by a psychiatric disorder.  The August 2015 VA examiner stated that the Veteran has a long history of alcoholism but his alcohol dependence is in full remission as he has not been drinking for more than a year and hence does not qualify for an alcohol related diagnosis at this time.  As detailed hereinabove, the current disability requirement was satisfied as at the time the Veteran filed his claim of service connection for alcohol dependence, as the medical evidence contained a diagnosis of alcohol abuse.  McLain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293.  Thus, while at the time of the August 2015 VA examination the Veteran no longer suffered from alcohol abuse, consideration must be given to the prior diagnosis of record (see 06/28/2014 CAPRI; 01/12/2012 VA Examination), and an opinion must be proffered.  Specifically, the examiner must provide an opinion as to whether the Veteran's previously diagnosed alcohol abuse was caused or aggravated by a psychiatric disorder, to include whether his alcohol abuse was caused or aggravated by his now service-connected insomnia.  

On Remand, associate updated VA treatment records with the virtual folder.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records dated from January 6, 2015.

2.  After associating any VA records from #1, request that a VA psychologist or psychiatrist review the virtual folder, give consideration to all diagnoses of record, and respond to the following:

a)  Is the diagnosed: 1) cognitive disorder and 
2) depression at least as likely as not (50 percent or greater probability) due to the Veteran's in-service experiences?  

b)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a cognitive disorder and/or depression is caused by service-connected insomnia.

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a cognitive disorder or depression has been aggravated by service-connected insomnia.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

d)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that alcohol dependence is caused by service-connected insomnia.

e)  Indicate whether it is at least as likely as not (50 percent or greater probability) that alcohol dependence has been aggravated by service-connected insomnia.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  An in-person mental health examination should be scheduled if deemed necessary by the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the expanded record and readjudicate the service connection issues.  If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

